Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and dependent claims 17-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 was amended to recited that the “indigo dye molecules permeates a surface of said first cellulose fibers substrate”.  The specification does not teach or disclose that the” indigo dye molecules permeates the surface of the first cellulose fiber substrate”.  The specification, page 1, discloses “core welding” wherein the biopolymer 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-20, 22-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-8 and 9-12 of U.S. Patent No. 11085133. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and the US Patent are both directed to a yarn comprising fiber substrates that contain biopolymer and a binder surrounding the fiber substrates.  Both the instant invention claim indigo.  While the instant invention requires indigo dye molecules and the US Patent requires indigo pigment, indigo is by nature a pigment that is insoluble in water.  Indigo is soluble in some solvents, and these solvents are used in the process of applying the biopolymer binder and sheath to the natural fibers, thereby dissolving some of the indigo pigment into a dye (Applicant’s specification pg. 107, lines 4-15).  While the Claims 5-8 of the US Patent claim the modulus of the yarn as greater than 25% up to 100% of the raw yarns as instant claims 19 and 20.  Claims 11 and 12 of the copending application claim the hairiness of the . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter / Response to Arguments
The following is a statement of reasons for the indication of allowable subject matter:  Applicant amended the claims and the 35 USC 112(b) rejections are withdrawn.  The structural relationships between the first fiber substrate, the second fiber substrate, the biopolymer, the indigo dye molecules and the binder shell surrounding the yarn are clear.
New grounds of rejection is provided under 35 USC 112(a) for the claim term “permeates” the fiber substrate.  It is not clear where the specification discloses the feature.
Applicant’s arguments with respect to the prior art are persuasive.  Applicant argues that the prior art of record does not disclose indigo dye molecules that permeate the surface of the cellulose fiber and a biopolymer that fuses the first and second fiber substrates in a twisted yarn and entraps the indigo dye molecules.  Prior art of record, Offord, discloses a method of applying a carbohydrate sheath to cellulose fibers.  Offord does not teach an indigo dye in molecular form and while Offord suggests vat dyes, it would not have been obvious to use an indigo dye in molecular form as indigo requires specific solvent to exist in dye form and Offord does not teach or suggest a process of dying cellulose fibers with indigo dye as disclosed.  Offord teaches a ring dyed fabric 
Prior art to DeLong does not teach or suggest a dyed product and does not teach or suggest indigo dye molecules of any kind and therefore it would not have been obvious to combine the two processes and it would not have been predictable at the effective filing date to combine the process of DeLong and Offord to obtain a indigo dye in molecular form that permeates the cellulose fibrous substrate.
Additional reference of interest made of record is Aggarwal WO-2017050646, effective filing date of 9/16/2015 (DE102015218510) is directed to a process for dyeing fabric using indigo dyes.  Aggarwal teaches dispersing the indigo dye molecules with improved solubility [0019] and the dye particles are adhered to the textiles with polymeric binders.  The binders are synthetic polymer binders [0025] and not biopolymers as defined in Applicant’s specification.  Aggarwal into fails to disclose a biopolymer that welds the fibers substrates and incorporates indigo dye molecules.  Aggarwal refers to pigment pastes in the examples.  It would not have been obvious to modify Aggarwal with Offord or DeLong.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the processes of Offord and DeLong to arrive at a yarn that is dyed with a molecular indigo dye and the fibers substrates are welded with a biopolymer and the dye penetrates the fiber substrate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A STEELE/Primary Examiner, Art Unit 1796